Citation Nr: 0816424	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-23 133 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1962 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Anchorage, Alaska.  

In May 2006, a travel board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.  

The veteran's appeal was previously denied by the Board in 
September 2006.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2007, the Court granted a joint motion for remand 
of the appeal to the Board for further consideration in 
compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed a psychiatric 
disability as a result of active service, and that this 
psychiatric disability is PTSD.  He argues that he has 
developed PTSD as a result of stressful situations that 
occurred during the course of his duties operating a 
cryptograph machine in military intelligence, and as a result 
of sexual assaults.  

The record indicates that the veteran has a history of 
treatment for depression secondary to a pain disorder dating 
from the late 1980s.  When he was evaluated on 2 separate 
occasions in late 1993 for Social Security Disability 
purposes, he did not report any history relating to 
psychiatric illness prior to the development of chronic pain, 
itself the result of serious motor vehicle accidents.  It was 
specifically noted on one evaluation that there was no 
evidence of sign or symptom cluster or syndrome fitting a 
diagnosis of anxiety related disorder, to include as a 
residual of traumatic experience.  

Later the veteran was initially diagnosed as having PTSD due 
to his role in intelligence in Vietnam by a VA psychiatrist 
in December 2001.  A review of the veteran's personnel 
records shows that he was never stationed in Vietnam.  
Subsequent VA treatment records continued the diagnoses of 
PTSD, and have consistently attributed the PTSD to the 
veteran's work in intelligence and security.  July 2003 
records show that the veteran reported being threatened with 
going to military prison due to an incident in which he 
thoughtlessly let someone know of a secret item he had read, 
which led to his involvement in an investigation.  The 
veteran's PTSD continued to be solely attributed to incidents 
involving his intelligence duties until March 2004.  

In September 2003, the veteran submitted a statement in which 
he described the incidents he believed led to the development 
of PTSD.  These included stress from working during the Cuban 
missile crisis; being threatened with imprisonment or the 
death penalty for even accidentally revealing military 
secrets; the threat of punishment for making a spelling 
mistake while decoding messages; an incident in which the 
veteran accidentally picked up a red emergency phone instead 
of the proper phone; and a second incident in which the 
veteran accidentally revealed information regarding an 
investigation of an officer which led to the veteran being 
threatened with prosecution.  The veteran's personnel records 
confirm that he had a security clearance and worked with a 
cryptograph machine.  However, they also show that he did not 
enter active duty until approximately one month after the end 
of the Cuban missile crises, and that he did not receive a 
security clearance until more than six months after the end 
of the crisis.  

At this juncture, the Board notes that according to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV], a diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) The person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  See Quick Reference to the DSM - 
IV, page 209.  If the diagnosis of a mental disorder does not 
conform to DSM - IV, the Board is required to return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.124(a) (2007).  

The veteran has not been afforded a VA psychiatric 
examination in conjunction with his claim for service 
connection for PTSD.  In view of the veteran's long 
documented history for treatment of depression secondary to a 
pain disorder, and the apparent failure of the initial 
diagnoses of PTSD to conform to the criteria listed in DSM - 
IV, the Board is obligated to obtain a VA examination in 
order to confirm the diagnosis of the veteran's current 
psychiatric disability.  

The record further indicates that the veteran did not report 
a history of sexual assault during service to VA medical 
professionals until after the February 2004 denial of service 
connection for PTSD.  The first notice of sexual assault 
during service is contained in March 2004 VA treatment 
records, in which the veteran states he had never before 
disclosed this information.  These records indicate that the 
veteran claimed he was sexually assaulted on two occasions 
while at Isleson Air Force Base in Newfoundland.  He 
insinuated here and on other occasions that two other airmen 
were killed for disclosing that they had been sexually 
assaulted during this same time period, which contributed to 
his inability to report these assaults.  The March 2004 VA 
treatment records included a diagnosis of depression/PTSD 
(service related).  Subsequent VA treatment records include 
numerous diagnoses of PTSD due to military sexual trauma.  

The only corroborating evidence of the veteran's alleged 
sexual assault is a November 2005 letter from [redacted]
[redacted], who states that he was stationed in Newfoundland with 
the veteran from 1965 to 1966.  This witness says that his 
room was located near the veteran's room.  After hearing 
screaming one evening, the witness states that he ran down 
the hall to the veteran's room where the noise seemed to be 
located.  A man ran out of the veteran's room just as he 
arrived, but the witness continued in to check on the 
veteran.  The veteran immediately said that he had been 
assaulted, and when the witness asked him to elaborate, the 
veteran replied that it was a sexual assault.  The witness 
closed his letter by admitting he did not see the assault 
himself, but that he was able to discern an immediate change 
in the veteran over the next several weeks. 

The Board notes that the November 2005 letter from Mr. [redacted] 
is not notarized or otherwise sworn.  Furthermore, there has 
been no attempt made to verify the contents of this letter.  
The Board finds that the RO should attempt to verify the 
presence of Mr. [redacted] at Newfoundland during the time of the 
alleged assault.  Similarly, steps should be taken to verify 
the occurrence of two accidental deaths at the veteran's base 
during his tour from April 1965 until March 1966, including 
one death in a fall from a building and the other death by 
hanging.  

Accordingly, the case is REMANDED for the following action:

1.  All up-to-date VA and private 
treatment records for PTSD or any other 
psychiatric disorder should be obtained 
for inclusion in the claims file.

2.  The RO should take whatever actions 
are deemed appropriate to verify the 
occurrence of the sexual assault 
described by Mr. [redacted] in his November 
2005 letter.  This includes but is not 
limited to contacting the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) in order to request records 
that would place Mr. [redacted] in 
Newfoundland during the same period as 
the veteran's April 1965 to March 1966 
tour of duty at that Air Force Base.  
In addition, the JSRRC should be 
requested to search for information 
that would tend to confirm or deny the 
veteran's report of accidental deaths 
or homicides of airmen stationed at 
this base during this period, and the 
nature of these deaths.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature of his current 
psychiatric disability and any possible 
relationship to active service.  The 
claims folder must be made available to 
the examiners for use in the study of 
this case.  A copy of this remand 
should also be provided to the 
examiner.  All indicated tests and 
studies should be conducted.  

Provide the examiner with a list of the 
veteran's claimed stressors from his 
duties as a cryptograph operator.  Any 
claimed stressors related to service in 
Vietnam or during the Cuban missile 
crisis should be excluded.  After a 
completion of the examination and study 
of the record, the examiner should be 
requested to provide the following 
opinions: 1) Does the veteran currently 
have PTSD? 2) If the veteran is 
determined to have a current diagnosis 
of PTSD, can this diagnosis be 
attributed to the stressful incidents 
described in relation to his duties as 
a cryptograph operator?  If so, please 
comment on how the stressors meet the 
DSM - IV criteria.  3) If the veteran 
does not have a current diagnosis of 
PTSD, does he have any other current 
chronic psychiatric disabilities?  4) 
If the veteran is found to have a 
psychiatric disability other than PTSD, 
is it as likely as not that this 
disability has developed as a result of 
active service?  The reasons and bases 
for all opinions should be provided in 
full.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



